Case 1:20-cr-00012-WES-LDA Document 24 Filed 02/08/21 Page 1 of 14 PageID #: 262



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF RHODE ISLAND


  UNITED STATES OF AMERICA
                                                    Cr. No.: 20-cr-00012 WES
                v.

  JUAN GUERRERO,
           Defendant.

               GOVERNMENT’S MOTION FOR RECONSIDERATION

       On January 21, 2021, this Court granted defendant Juan Guerrero’s motion to

 suppress the ammunition discovered during a protective sweep of the interior of

 Guerrero’s car that Providence police officers conducted pursuant to Michigan v. Long,

 463 U.S. 1032 (1983). See ECF No. 17. The United States respectfully requests the Court

 to reconsider its decision and deny Guerrero’s motion to suppress because United States

 v. Lott, 870 F.2d 778 (1st Cir. 1989), the First Circuit precedent that the Court concluded

 was dispositive of the issue requiring suppression of the evidence, no longer appears to

 be good law in the context at bar.

       I.     BACKGROUND

       Early on the morning of October 21, 2019, Providence police officers William

 Sherrill and Kalvin Rosado received a radio dispatch indicating that shots had been fired.

 ECF No. 17, at 2. After spotting a dark BMW sedan speeding away from the direction of

 the crime scene, the officers pursued the vehicle. Id. The BMW’s driver engaged in

 evasive maneuvers even after Officer Sherrill activated his police cruiser’s lights and

 warning tones. Id.

       When the BMW eventually stopped, Sherrill and Rosado approached the car with
Case 1:20-cr-00012-WES-LDA Document 24 Filed 02/08/21 Page 2 of 14 PageID #: 263




 their weapons drawn and ordered its occupants to get out of the car. Id. The car’s

 passenger—whom the police only later learned was a 16-year-old juvenile—complied

 with the order; he then was temporarily handcuffed and detained in a police cruiser for

 the officers’ safety. Id. at 2-3; ECF No. 21, at 33-34, 87-88. Less cooperative, Guerrero

 initially refused to exit the car and did so only after repeatedly being commanded to

 comply. ECF No. 17, at 3. Although the police intended to arrest Guerrero for eluding

 law enforcement, they planned to release the passenger once the street-side encounter

 had concluded. Id. at 2-3.

        The Court agreed that the constellation of facts confronting the police raised

 legitimate concerns about officer safety: “Based on the BMW’s temporal and geographic

 proximity to the gun shots, the direction in which the BMW was travelling (away from

 the location of the gun shots), Guerrero’s reckless and evasive driving, and his lack of

 compliance with officer commands, there was reasonable suspicion to believe that the car

 contained a weapon and that Guerrero or his passenger would have used that weapon

 against the officers if given the chance.” Id. at 5-6. Nevertheless, the Court likewise

 concluded that, regardless of the objectively reasonable nature of the officers’ actions, and

 despite the officers’ contrary testimony, the officers did not “subjectively fear that the

 passenger would reenter the BMW, obtain a weapon, and wield it against them.” Id. at

 14 (footnote omitted); see also id. at 12-14 & n.6 (discussing facts underlying conclusion).

        Under Lott’s interpretation of Michigan v. Long, the police in this case were entitled

 to engage in a protective sweep of the BMW for weapons only if they were both

 objectively and subjectively concerned for their safety. See Lott, 870 F.2d at 782-84. While

                                              -2-
Case 1:20-cr-00012-WES-LDA Document 24 Filed 02/08/21 Page 3 of 14 PageID #: 264




 this Court recognized that Lott’s viability could be questioned, it found that Lott “remains

 good (if vulnerable) law.” ECF No. 17, at 11-12. Applying Lott’s two-prong standard, the

 Court held that the dichotomy between the police’s objectively reasonable actions and

 their subjective lack of fear of the passenger required Guerrero’s suppression motion to

 be granted. Id. at 12, 14-15.

        II.    LEGAL STANDARD AND PRESENTATION OF ISSUE

        “A motion to reconsider should be granted ‘if the moving party presents newly

 discovered evidence, if there has been an intervening change in the law, or if the movant

 can demonstrate that the original decision was based on a manifest error of law or was

 clearly unjust.’ . . . Additionally, the Court has discretion to reconsider its own ruling.”

 United States v. Almonte, 454 F. Supp.3d 146, 151 (D.R.I. 2020) (citations omitted). As the

 government explains below, Lott no longer appears to be viable precedent and it is

 therefore clearly unjust to suppress the evidence in this case. At the least, the Court

 should exercise its discretion to reconsider its ruling.

        It is appropriate for this Court to reconsider its application of Lott to the facts at

 bar because, in reaching its conclusion that Lott required suppression of the ammunition

 discovered in the BMW, the Court never had the benefit of briefing or argument on the

 issue of Lott’s continued precedential viability. In its briefing, the government litigated

 the protective sweep issue under an objective standard. See ECF No. 12-1, at 7-8.

 Defendant’s briefing failed to address the protective sweep issue altogether. See ECF No.




                                              -3-
Case 1:20-cr-00012-WES-LDA Document 24 Filed 02/08/21 Page 4 of 14 PageID #: 265




 7-1. Nor was Lott’s viability addressed during oral argument.1 See ECF No. 22.

        As this Court noted in its January 21st decision, half a decade after Lott was

 decided, the U.S. Supreme Court held that police officers’ subjective intentions are

 typically irrelevant to probable-cause Fourth Amendment analysis. ECF No. 17, at 11

 (discussing Whren v. United States, 517 U.S. 806 (1996)). While the First Circuit has never

 directly overruled Lott in view of Whren, it has also repeatedly declined to address Lott’s

 viability because the issue was either not properly raised or, if properly presented, would

 not have been dispositive. See ECF No. 17, at 11-12 (collecting cases). Indeed, in United

 States v. McGregor, the First Circuit clearly signaled its skepticism as to the relevance of

 an officer’s subjective intentions, noting that “[Whren’s] reasoning casts doubt on Lott’s

 holding that an officer’s subjective fears must be demonstrated to justify a car search

 under Long.” 650 F.3d 813, 822 (1st Cir. 2011). Because the government had not raised

 the issue, however, the First Circuit declined to resolve it. Id. The case at bar, however,

 now presents the issue of Lott’s viability head on.




 1 Defense counsel mentioned Lott once during his oral presentation for a completely
 different point. See ECF No. 22, at 35 (“And United States against Lott, L-o-t-t, the Court
 said nothing in Terry should be understood to allow generalized cursory searches for
 weapons. And that’s exactly what happened here.”). At a different point, in response to
 a question from the Court about whether it mattered if the officers subjectively thought
 they were conducting an evidentiary search or a protective sweep, defense counsel
 opined that the officers’ intent did not matter. Id. at 35-36. Asked for its position on that
 question, the government stressed that the officers engaged in a protective sweep, not an
 evidentiary search, because, both objectively and subjectively, they believed they were in
 danger. Id. at 36-37. The government was not asked, and did not address, whether a
 protective sweep was still lawful if the officers’ concerns about their safety were
 objectively reasonable even though the officers were not subjectively in fear.


                                              -4-
Case 1:20-cr-00012-WES-LDA Document 24 Filed 02/08/21 Page 5 of 14 PageID #: 266




        As the government will argue below, a close examination of relevant First Circuit

 precedent as well as case law from around the country demonstrates that a police officer’s

 subjective intent is no longer relevant to a court’s analysis of a protective vehicle search

 conducted under the auspices of Michigan v. Long. Both First Circuit precedent and case

 law nationwide support the conclusion that the fact that a police officer is not subjectively

 concerned for his safety should not deprive him of a right to ensure that safety. The

 government respectfully requests that the Court therefore revisit its ruling and deny

 Guerrero’s motion to suppress.

        III.   ARGUMENT

        A.     Relevant First Circuit precedent indicates that subjective intent is not
               relevant to the legality of a protective sweep for officer safety.

        In Maryland v. Buie, 494 U.S. 325 (1990), the U.S. Supreme Court extended the

 rationale for, and criteria of, Michigan v. Long to a police officer’s protective sweep of a

 home for purposes of ensuring officer safety. See id. at 332-35. The Court did so despite

 the arguably greater privacy interest at issue during a search of a person’s home, see id.

 at 332-33, and even though the police officer who conducted the search was not

 subjectively in fear for his safety. See id. at 337 & n.1 (Stevens, J., concurring). Regardless

 of the officer’s subjective beliefs, the criteria for a protective sweep of a house under Buie,

 as for a vehicle under Long, are solely objective:

        [W]e hold that there must be articulable facts which, taken together with
        the rational inferences from those facts, would warrant a reasonably
        prudent officer in believing that the area to be swept harbors an individual
        posing a danger to those on the arrest scene. This is no more and no less
        than was required in Terry [v. Ohio, 392 U.S. 1 (1968)], and Long, and as in
        those cases, we think this balance is the proper one.

                                               -5-
Case 1:20-cr-00012-WES-LDA Document 24 Filed 02/08/21 Page 6 of 14 PageID #: 267




 Id. at 334.

        Buie was decided after the First Circuit issued its opinion in Lott. In cases applying

 Buie, our circuit court has made it abundantly clear that a protective sweep conducted

 under Buie—which, after all is “no more and no less than was required in Terry and Long,”

 id. at 334—should be assessed by a court using an objective standard. The police officer’s

 subjective state of mind is completely irrelevant even if the police officer is not

 subjectively in fear of his safety.

        In United States v. Lawlor, 406 F.3d 37 (1st Cir. 2005), for example, the appellate

 court explicitly rejected defendant’s argument that the officers’ protective sweep of the

 house was unlawful because neither officer behaved in a way that indicated they feared

 an attack from within the premises. Id. at 43 n.8. Noting that defendant’s position

 “miss[ed] the mark,” the First Circuit observed that “[w]hat is important is that [the

 officer] was justified in entering the house to conduct a protective sweep and that the

 sweep itself was appropriate in scope.” Id. The Court cited to Whren for its holding that

 “an officer’s subjective belief or intention is irrelevant to Fourth Amendment analysis.”

 Id. (citing Whren, 517 U.S. at 813).

        Similarly, in United States v. Winston, 444 F.3d 115 (1st Cir. 2006), the First Circuit

 was again confronted with a defense argument that, because the law enforcement agents’

 behavior indicated they were not actually in fear of their safety, the protective sweep they

 conducted was instead a pretext to search the house. Id. at 120. Once more, relying on

 both Lawlor and Whren, the Court dismissed the law enforcement officers’ subjective


                                              -6-
Case 1:20-cr-00012-WES-LDA Document 24 Filed 02/08/21 Page 7 of 14 PageID #: 268




 intent as irrelevant to the analysis: “Regardless, the agents’ subjective intentions are not

 relevant as long as the protective sweep was objectively reasonable. . . . Furthermore, we

 are not here to second guess the agents as to how to conduct a protective sweep . . . . We

 are able, however, to pass upon whether their actions were objectively reasonable given

 the circumstances and constraints within which they operated.” Id.2

        As Buie’s adoption of Long’s objective criteria demonstrates, there is no principled

 or logical basis for applying one standard to an officer’s protective sweep of a home and

 another to an officer’s protective sweep of a vehicle. In both cases, an officer who has an

 objectively reasonable basis for engaging in such a search to ensure his safety should be

 permitted to lawfully do so regardless of whether he is subjectively afraid. Because the

 First Circuit has already indicated that a police officer’s subjective fear is irrelevant to the

 legality of the protective sweep of a home, this Court should likewise conclude that the

 Providence police’s subjective mindset is not relevant to the legality of their search of

 Guerrero’s BMW.

        B.     A survey of cases from other circuit courts establishes that Lott appears
               to stand alone in requiring police officers to be subjectively as well as
               objectively in fear during a protective sweep of a vehicle conducted
               under Long.

        It has been more than twenty years since the First Circuit decided Lott. At that




 2 The First Circuit has never addressed the viability of Lott in light of Buie. But after
 examining that question, one district court in this Circuit has concluded that actual fear
 is no longer required to justify a protective sweep for safety reasons. See United States v.
 Pemberton, No. 1:18-CR-00099-JAW, 2019 WL 4045661, at *6 n.4 (D. Me. May 17, 2019),
 report & recommendation adopted, 2019 WL 4040580 (D. Me. Aug. 27, 2019).


                                               -7-
Case 1:20-cr-00012-WES-LDA Document 24 Filed 02/08/21 Page 8 of 14 PageID #: 269




 time, in 1989, the First Circuit did not refer to any other circuit precedent holding that an

 officer’s subjective fear was relevant to a Long analysis. See Lott, 870 F.2d at 782-84.

 Subsequent First Circuit decisions declining to address Lott’s viability on the issue have

 not referred to precedent from any other circuit that adopts a position similar to that in

 Lott. See United States v. Nee, 261 F.3d 79, 85-87 (1st Cir. 2001); United States v. Ivery, 427

 F.3d 69, 72-73 (1st Cir. 2005); United States v. McGregor, 650 F.3d 813, 821-22 (1st Cir. 2011).

 The government’s own survey of precedent from other circuits reveals, meanwhile, that

 Lott seems to be an outlier.

        First, the Fifth, Eighth, and D.C. Circuits have explicitly rejected the notion that an

 officer’s subjective intent plays any role in a court’s analysis under Long. See, e.g., United

 States v. Baker, 47 F.3d 691, 693 (5th Cir. 1995) (“‘We know of no legal requirement that a

 policeman must feel ‘scared’ by the threat of danger.’”) (citation omitted); United States v.

 Plummer, 409 F.3d 906, 909 (8th Cir. 2005) (the test for reasonableness under Long is

 objective and does not depend upon the searching officer actually fearing the suspect is

 dangerous); United States v. Vinton, 594 F.3d 14, 21 (D.C. Cir. 2010) (“Finally, Vinton’s

 argument that Officer Alton did not subjectively believe Vinton was dangerous may

 easily be rejected. Because ‘[t]he Fourth Amendment test is objective,’ an officer's ‘actual

 subjective motives ... are irrelevant to the Fourth Amendment analysis of [a] traffic stop

 and protective search of the car.’”) (citation omitted).

        Second, four other federal appellate courts, while not explicitly holding that an

 officer’s subjective fear is irrelevant, appear to apply a completely objective standard to

 protective searches conducted in accordance with Long:

                                               -8-
Case 1:20-cr-00012-WES-LDA Document 24 Filed 02/08/21 Page 9 of 14 PageID #: 270




        Second Circuit: See McCardle v. Haddad, 131 F.3d 43, 48-50 (2d Cir. 1997); accord

 United States v. Weaver, 975 F.3d 94, 102 (2d Cir. 2020) (in context of Terry stop, court

 observed that “precedent instructs us to turn a blind eye to an officer’s subjective

 intentions in stopping, searching, or seizing.”) (citing Whren, 517 U.S. at 813).

        Third Circuit: See United States v. Colen, 482 F. App’x 710, 713 (3d Cir. 2012)

 (unpublished); United States v. Hawkins, 280 F. App’x 117, 121 (3d Cir. 2008)

 (unpublished); accord United States v. Goodrich, 450 F.3d 552, 559 (3d Cir. 2006) (in context

 of Terry stop, “the ‘reasonable suspicion’ analysis is objective; subjective motive or intent

 is not relevant for Terry purposes.”).

        Fourth Circuit: See United States v. Griffin, 589 F.3d 148, 153-54 (4th Cir. 2009);

 United States v. Holmes, 376 F.3d 270, 279-81 (4th Cir. 2004); accord United States v. George,

 732 F.3d 296, 299 (4th Cir. 2013) (in context of Terry stop, “[t]he reasonable suspicion

 standard is an objective one, and the officer’s subjective state of mind is not considered.”).

        Sixth Circuit: See United States v. McCraney, 674 F.3d 614, 620 (6th Cir. 2012)

 (judicial review of a protective search of a car conducted under Long is an “objective

 inquiry”); accord United States v. Herbin, 343 F.3d 807, 810 (6th Cir. 2003) (“From beginning

 to end, the constitutionality of a traffic stop under the Fourth Amendment depends on

 the objectively reasonable justifications for the officers’ actions, not their subjective

 intentions.”).

        Third, while the government could not locate cases applying an objective standard

 in the context of a Long sweep in the Seventh or Tenth Circuits, it appears that applying

 an objective standard to such a sweep would be completely consistent with case law in

                                              -9-
Case 1:20-cr-00012-WES-LDA Document 24 Filed 02/08/21 Page 10 of 14 PageID #: 271




  those circuits:

         Seventh Circuit: See, e.g., United States v. Barnett, 505 F.3d 637, 640 (7th Cir. 2007)

  (“The officers’ ongoing reasonable suspicion that Barnett committed a crime that likely

  involved a weapon independently preserved the justification for a protective frisk. This

  is true even if Officers Sinks and Parnell did not subjectively fear Barnett was armed when

  they announced that they intended to frisk him, because the legitimacy of their search

  stemmed at all times from whether a protective frisk for weapons was objectively

  reasonable under the circumstances.”).

         Tenth Circuit: Early on, the Tenth Circuit declined to address the issue presented

  by Lott because the facts of the case before it did not demand the question’s resolution.

  United States v. Wald, 216 F.3d 1222, 1227 (10th Cir. 2000). Since then, however, it has

  deemed a law enforcement officer’s subjective belief or motivation irrelevant both for

  purposes of a Terry frisk of a suspect, see United States v. Rochin, 662 F.3d 1272, 1274 (10th

  Cir. 2011), and for a protective sweep of a house under Buie, see United States v. Torres-

  Castro, 470 F.3d 992, 1000 (10th Cir. 2006). It stands to reason that, were the Tenth Circuit

  asked to decide whether an officer’s subjective fear is relevant to a Long analysis, that

  court would answer the question in the negative. See United States v. Winder, 557 F.3d

  1129, 1134 (10th Cir. 2004) (“We have long since rejected the notion that an officer’s

  subjective motivations in effecting a stop are relevant to the Terry analysis. . . . [A]n

  officer's ‘actual motivations or subjective beliefs and intentions’ are, quite simply,

  irrelevant.”) (citations omitted).

         Finally, the Ninth Circuit appears to now quietly disregard dated precedent which

                                              -10-
Case 1:20-cr-00012-WES-LDA Document 24 Filed 02/08/21 Page 11 of 14 PageID #: 272




  found an officer’s subjective intent relevant. In a decision issued several months before

  Michigan v. Long was decided, the Ninth Circuit held in the context of a Terry frisk of a

  suspect that, “[a]lthough the existence of reasonable suspicion or probable cause is

  judicially viewed under an objective standard, it is a standard applied to the actual

  and/or perceived belief of the law enforcement officer as he either stops and detains or

  engages in search and seizure.” United States v. Prim, 698 F.2d 972, 975 (9th Cir. 1983). A

  few years later, in the context of an officer’s Terry frisk of a suspect and a briefcase he was

  holding, the Ninth Circuit observed that the search was not justified if the officer was not

  subjectively concerned for his safety. See United States v. Newberry, No. 91-50339, 1993

  WL 409145, at *1-2 (9th Cir. Oct. 12, 1993). By contrast, a decade after Newberry, the

  appellate court found a protective search under Long to be legally irreproachable after

  applying an objective standard, and without referring to Prim. See Haynie v. County of Los

  Angeles, 339 F.3d 1071, 1076-77 (9th Cir. 2003). Finally, and most recently, the Ninth

  Circuit followed Whren and, again without citing to Prim, held that the subjective

  motivations of an officer performing a protective sweep of a car under Long arere

  irrelevant to the legality of that search. See United States v. Cain, 349 F. App’x 169, 170 (9th

  Cir. 2009) (citing Whren, 517 U.S. at 813). Thus, while the Ninth Circuit has never

  explicitly overruled Prim, after Whren the case no longer appears to be legally influential.

         C.     Sound policy reasons support adopting a wholly objective standard for
                protective searches conducted for officer safety.

         As the above survey of precedent indicates, if Lott is still good law, it means that

  the First Circuit stands alone in requiring a law enforcement officer to be subjectively in


                                               -11-
Case 1:20-cr-00012-WES-LDA Document 24 Filed 02/08/21 Page 12 of 14 PageID #: 273




  fear for his safety in order to perform a protective search of a vehicle under Long. It means

  that federal law enforcement officers entering one of the federal districts comprising our

  circuit have less ability to protect themselves when stopping a vehicle than they do in any

  other circuit in the country. It means that law enforcement officers in the First Circuit are

  better able to protect themselves from harm when entering a home than they are when

  making a traffic stop. And it means that local and state law enforcement officers in Rhode

  Island, who often do not know when they effectuate a traffic stop whether the resulting

  case will land in federal or state court, may find that a protective search proper under

  state court precedent might not be condoned by this Court.3 The resulting state of affairs

  would be untenable. As the Tenth Circuit has observed in finding irrelevant a police

  officer’s subjective intent:

         That one officer is braver (or more foolhardy) than another, and therefore
         not subjectively concerned for his or her safety, should not deprive that
         particular officer of a right to protect his or her safety. Even the brave officer
         should be allowed to minimize the ever-present risk of being attacked or
         killed.

  United States v. Holt, 264 F.3d 1215, 1225-26 (10th Cir. 2001), overruled on other grounds,

  United States v. Stewart, 473 F.3d 1265, 1268-69 (10th Cir. 2007).




  3
    The Rhode Island Supreme Court applies an objective test to protective sweeps
  conducted under Long. See, e.g., State v. Santos, 64 A.3d 314, 320-21 (R.I. 2013).
                                               -12-
Case 1:20-cr-00012-WES-LDA Document 24 Filed 02/08/21 Page 13 of 14 PageID #: 274




         IV.    CONCLUSION

         For the reasons stated above, the United States respectfully asks the Court to (1)

  grant the government’s motion for reconsideration; (2) vacate the January 21, 2021 order

  granting defendant’s motion to suppress (ECF No. 17); and (3) deny defendant’s motion

  to suppress the evidence in this case.

                                                   Respectfully submitted,

                                                   AARON L. WEISMAN,
                                                   United States Attorney

                                                   /s/Sandra R. Hebert
                                                   Sandra R. Hebert
                                                   Richard B. Myrus
                                                   Assistant U.S. Attorneys
                                                   U.S. Attorney’s Office
                                                   50 Kennedy Plaza, 8th Fl.
                                                   Providence, RI 02903
                                                   Tel (401) 709-5000
                                                   Fax (401) 709-5001
                                                   Email: Sandra.hebert@usdoj.gov




                                            -13-
Case 1:20-cr-00012-WES-LDA Document 24 Filed 02/08/21 Page 14 of 14 PageID #: 275




                           CERTIFICATION OF SERVICE

        On ____ day of February, 2021, I caused the within Government’s Opposition to
  Motion to Dismiss to be filed electronically, and it is available for viewing and
  downloading from the ECF system. The ECF system will serve it electronically upon
  defendant’s counsel of record.

                                                /s/Sandra R. Hebert
                                                Sandra R. Hebert
                                                Assistant U.S. Attorney
                                                U.S. Attorney’s Office
                                                50 Kennedy Plaza, 8th FL
                                                Providence, RI 02903
                                                Tel (401) 709-5000
                                                Fax (401) 709-5001
                                                Email: Sandra.hebert@usdoj.gov




                                         -14-
